DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 11/22/2021. Claims 1-27, 32-48 and 51-73 have been canceled. Therefore, claims 28-31 and 49-50 remain pending in this application.
	The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 2-25, 27, 29-31, 34-45, 47-48 and 50 has been withdrawn in light of the amendments of claims 29-31, 50 and cancelation of rest of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28-31 and 49-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 28-31 are drawn to a method which is within the four statutory categories (i.e. process). Claims 49-50 are drawn to a system which is within the four statutory categories (i.e. machine).    
Claim 28 recites:
“correlating the response to the at least one designating query with a severity level of the breathing biomarker, wherein the breathing biomarker is assigned primary importance among a plurality of biomarkers associated with organ maturation of the infant”, 

“determining a parameter selected from the group consisting of (i) a duration of time for which the designated severity level of the breathing biomarker has been assigned to the patient, (ii) a locale of the infant's medical treatment, (iii) a number of times that the infant has previously been assigned the designated severity level of the breathing biomarker, (iv) a duration of time for which the designated severity level of the at least one additional biomarker has been assigned to the infant, (v) a number of times that the infant has previously been assigned the designated severity level of the at least one additional biomarker, and (vi) a combination thereof”. 
“correlating the determined parameter and the designated severity level of the breathing biomarker with a bespoke designation description relevant to the breathing biomarker”, 
“correlating the determined parameter and the designated severity level of the at least one additional biomarker with a bespoke designation description relevant to the at least one additional biomarker”
“correlating the determined parameter and the response to the at least one supportive query with bespoke supportive information relevant to the breathing biomarker” 
“correlating the determined parameter and the response to the at least one additional supportive query with bespoke supportive information relevant to the at least one additional biomarker”. 
claim 49 recites 
“(c) … correlate the response to the at least one designating query with a severity level of the breathing biomarker, wherein the breathing biomarker is assigned primary importance among a plurality of biomarkers associated with organ maturation of the infant”, 

“…determine a parameter selected from the group consisting of (i) a duration of time for which the designated severity level of the breathing biomarker has been assigned to the patient, (ii) a locale of the infant's medical treatment, (iii) a number of times that the infant has previously been assigned the designated severity level of the breathing biomarker, (iv) a duration of time for which the designated severity level of the at least one additional biomarker has been assigned to the infant, (v) a number of times that the infant has previously been assigned the designated severity level of the at least one additional biomarker, and (vi) a combination thereof”, 
“…correlate the determined parameter and the designated severity level of the breathing biomarker with a bespoke designation description relevant to the breathing biomarker”, 
“…correlate the determined parameter and the designated severity level of the at least one additional biomarker with a bespoke designation description relevant to the at least one additional biomarker”, 
“…correlate the determined parameter and the response to the at least one supportive query with bespoke supportive information relevant to the breathing biomarker”, 
“…correlate the determined parameter and the response to the at least one additional supportive query with bespoke supportive information relevant to the at least one additional biomarker”.
The recited “correlating” and “determining” limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user Mental Processes” grouping of abstract ideas. 
Claims 29-31 and 50 are ultimately dependent from Claims 28, 49 and include all the limitations of Claims 28, 49. Therefore, claims 29-31 and 50 recite the same abstract idea. Claims 29-31 and 50 describes a further limitation regarding the basis for correlating the designating query. These are all just further describing the abstract idea recited in claims 28 and 50, without adding significantly more.  
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “by a processor”, “a non-transitory memory coupled with the processor” and “the processor to determine…and correlate” steps, which are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
Claims also have been amended now to recite “a user input device coupled with the processor” and “displaying on the graphical display” are functions that are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a 
Claims also recite other additional limitations beyond abstract idea, including functions such as receiving and displaying data, which are well-understood, routine and conventional activities (see MPEP 2106.05 (d)-“Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)”), which does not provide significantly more to an abstract idea.
The claims are not patent eligible.
Therefore, claims 28-31 and 49-50 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
In particular, Applicant argues that the claimed invention recites additional elements integrates the exception into a practical application, since the application provides a tool to improve neonatal outcomes. In response, Examiner submits that the claims do not recite: (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). Improving an outcome for treatment is not an improvement of the technology. Also, providing an improved outcome does not provide an improvement to the functioning of the computer.

And “..the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration.”.
The current claims recite a guiding to the caregiver and the patient by correlating a response from the caregiver/patient to at least one designated severity level of the first biomarker in a graphical format. Therefore, the current claims are not directed to provide an action that effects a particular treatment, but they are used to provide the condition of the patient. 
Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626